NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

EDWARD GILES                     )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-3148
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.